Citation Nr: 0940016	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-15 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial evaluation for posttraumatic 
stress disorder (PTSD) in excess of 30 percent.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the benefits sought on 
appeal.  The Veteran, who had active service from June 1969 
to December 1970, appealed the decision to the Board, and the 
case was referred to the Board for appellate review.  In 
October 2007, the Board returned the case for additional 
development, and the case was subsequently returned to the 
Board for further appellate review.  

In a statement received at the Board in September 2009, the 
Veteran stated that he was unable to work due to his 
disabilities, including PTSD.  The Board construes this 
statement as an informal claim for a total evaluation based 
on individual unemployability due to service connected 
disabilities.  However, this matter is not before the Board 
because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action.

The issue of an initial evaluation for PTSD in excess of 30 
percent is addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted at the time of the 
Veteran's entry into service and there was no increase in the 
severity of this disability during service.

2.  Tinnitus was not manifested during service or for many 
years after active service, nor is tinnitus otherwise 
causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated during 
active service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1153, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in October 2002.  

In January 2008, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The evidence of record also contains a 
report of VA examination performed in April 2009.  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
certain chronic diseases, such as sensorineural hearing loss, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which a veteran later complains was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA's 
Office of General Counsel (OGC) determined that VA must show 
by clear and unmistakable evidence that there is a pre-
existing disease or disorder and that it was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow OGC's precedent opinions.  38 U.S.C.A. 
§ 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), outlined the effect of 38 U.S.C.A. § 1111 
on claims for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case, section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, as a matter of law, the presumption of 
soundness is rebutted by clear and unmistakable evidence 
consisting of a veteran's own admission of a pre-service 
history of medical problems during in-service clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

Since preexisting hearing loss was noted prior to the time of 
entry into service, the question becomes whether this 
preexisting disorder was aggravated during service.

A service Report of Medical Examination dated in February 
1969 for enlistment purposes reflects that the Veteran's ears 
were clinically evaluated as normal.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
-5
5
-
35
LEFT
25
10
5
-
60

A letter from Dr. C.J.H. dated on April 3, 1969 reflects that 
the Veteran underwent an ear examination and Dr. C.J.H. 
assessed essentially normal hearing except for a dip at the 
4000 frequency.  

The Report of Medical Examination dated in February 1969 for 
enlistment purposes also reflects that audiometric testing 
conducted on April 17, 1969 showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
10
-5
-
35
LEFT
0
-5
-5
-
50

A Report of Medical Examination dated in December 1970 for 
separation purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  

Private medical records reflect that the Veteran underwent 
audiometric testing related to his employment on several 
occasions.  Audiometric testing conducted in June 1983 showed 
puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
0
5
35
45
LEFT
20
5
5
55
65

Audiometric testing conducted in May 1996 showed puretone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
15
60
60
LEFT
0
0
10
65
65

Audiometric testing conducted in August 2000 showed puretone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
20
60
20
LEFT
0
0
0
65
70

Audiometric testing conducted in June 2001 showed puretone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
20
55
60
LEFT
5
0
15
65
65

Audiometric testing conducted in May 2002 showed puretone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
15
55
65
LEFT
0
0
15
60
65

Audiometric testing conducted in May 2003 showed puretone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
25
60
65
LEFT
15
25
25
75
70

Audiometric testing conducted in June 2004 showed puretone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
10
25
70
65
LEFT
10
5
25
70
75

Audiometric testing conducted in June 2005 showed puretone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
25
60
70
LEFT
10
5
25
70
70

The Veteran underwent a VA examination in April 2009.  The 
examiner noted that induction examination dated in February 
1969 indicated that mild hearing loss was indicated at 4000 
Hz in the right ear and a moderately severe loss was 
indicated at 4000 Hz in the left ear.  The examiner noted 
that no further audiological data was found in the medical 
chart so the examiner was unable to determine if any shifts 
occurred or not during active military service.  The examiner 
stated that when comparing the April 2009 evaluation with the 
preinduction evaluation, a shift in thresholds did occur.  

The Veteran reported hearing loss and ringing in the ears.  
He stated that military noise exposure included artillery, 
heavy equipment, weapons, diesel engines and explosives with 
hearing protection devices not worn.  He reported civilian 
noise exposure included lawn equipment, motorcycles, 
amplified music, power tools/chain saws, radar/radio noise, 
all terrain vehicles, and factory noise including steam 
without hearing protection devices.  He also reported 
"hunting and/or target shooting and oil company for 34 
years" with hearing protection devices worn.  He stated that 
there was constant bilateral tinnitus for over 20 years, 
described as a low pitch sound.  Speech recognition testing 
showed scores of 84 percent for the right ear and 88 percent 
for the left ear.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
40
55
50
LEFT
10
10
35
65
60

The examiner diagnosed moderate to moderately severe 
sensorineural high pitched hearing loss in both ears with 
subjective constant low pitched tinnitus.  The examiner 
opined that tinnitus is as likely as not a symptom associated 
with hearing loss.  The examiner opined that, due to 
threshold shift noted during service, the hearing loss and 
subjective tinnitus are both at least as likely as not due to 
past military noise exposure.  

The Board has considered the April 2009 medical examiner's 
opinion that the Veteran's bilateral hearing loss and 
subjective tinnitus were likely due to service.  However, the 
Board finds that the examiner's reasoning for this opinion 
contradicted his own findings made earlier in the report.  
The Board notes that the VA examiner initially stated that he 
was unable to determine if any shifts occurred or not during 
active military service, and indeed, beyond audiological 
testing performed at the time of entrance into service there 
are not other audiological findings in service to compare 
with the findings at entrance.  The examiner then opined 
that, due to threshold shift noted during service, the 
hearing loss and subjective tinnitus are both at least as 
likely as not due to past military noise exposure.  The Board 
finds that the April 2009 VA examiner's opinion that the 
Veteran's bilateral hearing loss and subjective tinnitus were 
likely due to service is of diminished probative value.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral hearing loss and tinnitus.  There is no persuasive 
evidence to suggest any increase in the severity of the 
Veteran's bilateral hearing loss during active service.  It 
is clear that the Veteran had bilateral hearing loss upon 
entry into service.  It also is clear that current objective 
examination has identified bilateral hearing loss, and that 
tinnitus is as likely as not a symptom associated with 
hearing loss.  There is no favorable evidence that bilateral 
hearing loss was aggravated during service, however, and the 
Board finds that the Veteran has failed in his burden to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  

Additional evidence in support of the Veteran's service 
connection claims for bilateral hearing loss and tinnitus are 
his own lay assertions.  As a lay person, however, the 
Veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Thus, the Veteran's lay 
statements are entitled to no probative value.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

REMAND

A preliminary review of the record with respect to the 
Veteran's claim for an increased initial evaluation for PTSD 
upon its return to the Board discloses a need for further 
development prior to final appellate review.  In this regard, 
in a July 2009 statement by the Veteran he indicates that he 
has recently been treated for PTSD at the VA Medical Center 
in Biloxi, Mississippi.  It does not appear that these 
records have been requested.  The VA is deemed to have 
constructive knowledge of those records and, in this case, 
has actual knowledge of the existence of those records.  As 
such, they are considered to be evidence which is of record 
at the time any decision is made, and should be associated 
with the claims file.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error....")

In addition, in a statement from the Veteran dated in June 
2009, he reported that he was receiving Social Security 
disability benefits due to his PTSD.  These records also are 
not associated with the claims file, and the VA's duty to 
assist extends to obtaining these relevant records.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file treatment 
records from the Biloxi VAMC identified 
by the Veteran in the July 2009 
statement.  

2.  The RO/AMC should obtain and 
associate with the claims file a copy of 
any decision from the Social Security 
Administration regarding the Veteran 
claim for disability benefits and the 
medical evidence used in making the 
decision.

3.  After completion of the above, the 
RO/AMC should review the record and 
determine whether there is sufficient 
medical evidence to decide the claim.  If 
there is not sufficient medical evidence 
to decide the claim, the RO/AMC should 
afford the Veteran an examination to 
ascertain the severity and manifestations 
of his PTSD and the degree of impairment 
this disability causes in his capacity 
for performing substantially gainful 
employment.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


